Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
1.	Claims 1, 6, 11 and 16 have been amended. Claims 1-4, 6-14 and 16-20 have been examined.

Continued Examination Under 37 CFR 1.114
2.	A request for continued examination under 37 CFR 1.114 was filed in this application after a decision by the Patent Trial and Appeal Board, but before the filing of a Notice of Appeal to the Court of Appeals for the Federal Circuit or the commencement of a civil action. Since this application is eligible for continued examination under 37 CFR  1.114 and the fee set forth in 37 CFR 1.17(e) has been timely paid, the appeal has been withdrawn pursuant to 37 CFR 1.114 and prosecution in this application has been reopened pursuant to 37 CFR 1.114. Applicant’s submission filed on 02/02/2021 has been entered.

Allowable Subject Matter
3.	Claims 1-4, 6-14 and 16-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
For independent claims 1 and 11, the prior art of record, alone or in combination, fails to teach the following limitations in conjunction with the rest of the claimed limitations:

determining whether the request is subject to a restrictive policy based on identity information of a user of the user's computer and a geographic location of the user's computer; …
the substitute media element stored on a sub-network controlled by the internet service provider connected to the network, a URL of the substitute media element stored on the policy database, the substitute media element compliant with the legal jurisdiction of the internet service provider

	
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
4.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Schroeder et al. (U.S. Patent Application Publication 2005/0021862) teaches using a user ID to look up the user’s geographic location within his ISP (note paragraph [0098]).



Choudhary et al. (U.S. Patent Application Publication 2012/0166483) teaches determining the location of a user and route traffic based on the user’s location. A policy may rewrite a URL (note paragraph [0335]).

5.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID J PEARSON whose telephone number is (571)272-0711.  The examiner can normally be reached on 6:00 - 5:30 pm; Monday through Thursday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Taghi Arani can be reached on (571)272-3787.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 






/David J Pearson/Primary Examiner, Art Unit 2438